 



EXECUTION COPY

 

[COOPER]

 

FIFTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of August 10, 2012, is entered into among COOPER
RECEIVABLES LLC (the “Seller”), COOPER TIRE & RUBBER COMPANY (the “Servicer”),
MARKET STREET FUNDING LLC (“Market Street”), as Related Committed Purchaser and
as Conduit Purchaser and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator, as LC Participant, as LC Bank and as Purchaser Agent.

 

RECITALS

 

1.          The parties hereto are parties to the Amended and Restated
Receivables Purchase Agreement, dated as of September 14, 2007 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and

 

2.          The parties hereto desire to amend the Agreement as hereinafter set
forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.          Certain Defined Terms. Capitalized terms that are used but
not defined herein shall have the meanings set forth in the Agreement.

 

SECTION 2.          Amendment to the Agreement. The definition of “Facility
Termination Date” set forth in Exhibit I to the Agreement is amended by
replacing each reference to the date “June 2, 2014” where it appears therein
with “June 30, 2015”.

 

SECTION 3.          Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to the Administrator, each Purchaser and
the Purchaser Agent as follows:

 

(a)          Representations and Warranties. The representations and warranties
made by it in the Transaction Documents are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)          Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary organizational action on
its part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with its terms.

 

 

 

 

(c)          No Termination Event. Both before and immediately after giving
effect to this Amendment and the transactions contemplated hereby, no
Termination Event or Unmatured Termination Event exists or shall exist.

 

SECTION 4.          Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.

 

SECTION 5.          Effectiveness. This Amendment shall become effective as of
the date hereof upon receipt by the Administrator of each of the following, each
in form and substance satisfactory to the Administrator:

 

(a)          duly executed counterparts of this Amendment;

 

(b)          duly executed counterparts of that certain Structuring Fee Letter,
dated as of the date hereof, by and among the Administrator, PNC Capital
Markets, LLC, Market Street Funding LLC, the Seller and the Servicer;

 

(c)          confirmation that the “Structuring Fee” payable pursuant to the
above-described Structuring Fee Letter has been paid in full in accordance with
the terms of such Structuring Fee Letter;

 

(d)          certificates of the Secretary or Assistant Secretary of the Seller
and the Servicer certifying as to: (i) its articles of incorporation, limited
liability company agreement, operating agreement or similar organizational
documents, as applicable; (ii) its bylaws, if any; (iii) the resolutions or
unanimous written consents of its Board of Directors authorizing its execution,
delivery and performance of this Amendment and the other Transaction Documents
to which it is a party (as amended hereby); and (iv) the names and true
signatures of its officers who are authorized to sign this Amendment and the
other Transaction Documents to which it is a party; and

 

(e)          good standing certificates with respect to the Seller and the
Servicer issued by the Secretary of State (or similar official) of its state of
organization or incorporation.

 

SECTION 6.          Counterparts. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an originally executed counterpart hereof.

 

SECTION 7.          Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

 

- 2 -

 

 

SECTION 8.          Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 

[Signatures begin on next page]

 

- 3 -

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  COOPER RECEIVABLES LLC, as Seller       By: /s/ Stephen O. Schroeder   Name:
Stephen O. Schroeder   Title: President and Treasurer         By: /s/ Jerry A.
Long   Name: Jerry A. Long   Title: Assistant Treasurer         COOPER TIRE &
RUBBER COMPANY, as Servicer       By: /s/ Bradley E. Hughes   Name: Bradley E.
Hughes   Title: Vice President and Chief Financial Officer         By: /s/
Stephen O. Schroeder   Name: Stephen O. Schroeder   Title: Vice President and
Treasurer

 

 S-1Fifth Amendment to A&R RPA (Cooper)

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as Administrator           By: /s/ William
Falcon     Name: William Falcon     Title: Vice President           PNC BANK,
NATIONAL ASSOCIATION,   as Purchaser Agent           By: /s/ Mark S Falcione    
Name: Mark S Falcione     Title: Senior Vice President           PNC BANK,
NATIONAL ASSOCIATION,   as the LC Bank and as an LC Participant           By:
/s/ Mark S Falcione     Name: Mark S Falcione     Title: Senior Vice President

 

 S-2Fifth Amendment to A&R RPA (Cooper)

 

 

  MARKET STREET FUNDING LLC,   as a Related Committed Purchaser and as Conduit
Purchaser           By: /s/ Karla L. Boyd     Name: Karla L. Boyd     Title:
Vice President

 

 S-3Fifth Amendment to A&R RPA (Cooper)

